Merrigan, J.
Atlantic City Showboat, Inc. (Showboat), the plaintiff, appeals from the denial of its motion for summary judgment and entry by the trial judge of summary judgment in favor of Torus Matellian (Matellian), the defendant. Excepting the presence of a different plaintiff, this case is, procedurally and substantively, and in all other respects, identical to Admar of New Jersey, Inc. v. Torus Matellian, 95 WAD 007, decided today, ante. For the reasons set forth therein, we reverse the allowance of the motion for summary judgment in favor of Matellian and we order judgment to enter in favor of Showboat. Accordingly, judgment in favor of Matel-lian is reversed and judgment is to enter in favor of Atiantic City Showboat, Inc.